DETAILED ACTION
This Office Action is in response to the Application filed April 14, 2020.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 17-20, drawn to a method for producing a semiconductor device.
Group II, claims 9-16, drawn to a semiconductor device.

This application further contains the following species which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Species are:
Species 1, drawn to an embodiment shown in Fig. 2 of current application.
Species 2, drawn to an embodiment shown in Fig. 6 of current application.

Subspecies are:
Subspecies I, drawn to an embodiment shown in Fig. 4 of current application.
Subspecies II, drawn to an embodiment shown in Fig. 5 of current application.

The inventions listed as Groups I-II, Species 1-2, subspecies I-II listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common features as set forth in claim 1 do not show an inventive concept over the prior art as evidenced by Fig. 2 of Yui et al. (US 2014/0361308), because the InAlGaN layer comprises InGaN, and Applicant does not claim a transition layer essentially consisting of InGaN. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
                                                                                                                                                                                                   September 9, 2021